ROBERT L. BLAND, Judge.
Claimant’s 1941 model Plymouth sedan automobile broke through a defective wooden floor of a state bridge, located on secondary road No. 42 at junction with secondary road No. 33, in Cabell county, West Virginia, on June 18, 1942. He paid to Zora Perry’s Garage, of Huntington, the sum of $1.53, as shown by statement filed, for the repair of damages sustained by said accident. The state road commission concurs in the payment of said claim in the said sum of $1.53. The special assistant to the attorney general approves this payment.
We are of opinion that said claim should be entered as an approved claim; and, therefore make an award in favor of claimant, D. C. Irwin, for one dollar and fifty-three cents ($1.53.)